DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-27-22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 8-9 and 14 recite a sophisticated feedback controller that “uses a model to estimate at least one dynamic system property associated with the one or more electrodes, the one or more DC waveforms, the neural structure, or the like. The model can, for example, estimate the dynamic system property using three or more inflection points.” (see para. [0059] Further, an “example of a control estimate using three points is shown in FIG. 14.” (see para.[ 0070]). 
Figure 14 simply shows a graph of current amperage and force as a function of time, essentially a relationship of output to input for the “sophisticated controller” should behave in Applicant’s system.  However, there is no disclosure in Applicants specification of the “sophisticated controller” or the algorithm that would employed to achieve the curve generated as shown in figure 14.
MPEP 2161 (l) states the following”
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g. , the necessary steps and/or flowcharts) the perform the claimed function in sufficient detail that on of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.
If the specification does not provide a disclosure of the computer and algorithm in  sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Regarding claim 1-2, 4, 6-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhadra et al. US 2016/0101286 in view of Ackermann, et al. US 9,008,800. Concerning claims 1 and 12 Bhadra discloses a system (Fig. 4 (40)) and a method of using that system comprising: a waveform generator (Fig. 4 (12)) configured to generate continuous direct current waveforms (paras [0058] -[0059]) configured to provide a partial block to a neural structure (para. [0083)); one or more electrodes (Fig. 2, 4 (16)) configured to deliver the one or more direct current waveforms to provide the partial block to the neural structure for a time period. The time period corresponds to the time period the nerve blocking waveform is applied to the nerve, which may be a pulse which has a continuous dc current from its initiation until it’s termination.  A level of current is maintained unless a feedback device that is coupled to sensor (e.g. force transducer of fig. 8) indicates that the block level needs to be increased or decrease ; the feedback device (Fig. 4 (42)) with sensor configured to provide feedback to the waveform generator related to the partial block, wherein the feedback comprises:
a monitored property (Fig. 4 ("INPUT"))  from a sensor associated with the partial block; and a parameter altered based on the monitored property and associated with the one or more direct current waveforms (paras. [0064], [O066], [0071)). 
Applicant differs from Bhadra in reciting the use of a SINE electrode for providing blocking. Bhadra teaches the use of a high charge capacity electrodes for delivering DC blocking currents to a nerve, the high charge capacity electrodes chosen since they can be used for delivering DC current, thereby avoiding onset response issues associated with the use of HFAC waveforms as well electrochemical damage to nerve tissue with the use of conventional electrodes (see page 4, column 1, lines 1-5). Ackermann, Jr et al teaches the use of a SINE electrode for blocking nerves that allows the use of DC blocking currents, avoiding HFAC current, and an arrangement that mitigates tissue damage by providing ionic coupling to the tissue using a separated electrode (see column 2 lines 3-8, column3 lines1-9),avoiding damage to nerves.  It would have been obvious to one of ordinary skill to have modified the Bhadra electrode to include a SINE electrode as described by Ackermann as alternative choice to perform essentially the same function as the Bhadra electrode. The modification would be a simple substitution of one known electrode for another to yield predictable results having shared desirable properties. 


Regarding claim 2 see paras. [0051] and [0057] for teachings of the claimed nerve types to be treated. .

Regarding claims 4 and 16, the controller receives the feedback input and can specify a parameter adjustment paras. [0064]-[0065] and thereby by providing automatically , 16, Bhadra discloses that parameters of the direct current waveform may be adjusted in response to the detected physiological parameter (see [0066], [0071]). Bhadra does not explicitly state that the parameter is a current level but states that it may be “a timing parameter, an intensity parameter, a waveform parameter which can be referred to as “adjusting a degree of the block”.  The example given of applying a partial block of leg spasticity while allowing transmission of voluntary movement. One of ordinary skill would surmise that this is a delicate balance and feedback allows the adjustment of the blocking current so that it allows voluntary movement and eliminates spasticity. A blocking level too high eliminates voluntary movement whereas a blocking level too low allows spasticity. 

Regarding claim 6 see paras. [0064] - [0066] the controller receives the feedback input and can specify a parameter adjustment paras. [0064]-[0065], thereby providing automatic feedback and adjustment.

Regarding claims 7 and 14, a “simple proportional controller, from Applicant’s specification @ paragraph [0052], seems to mean a manual input controller. The controller used by Bhadra can thus be considered to be “a simple proportional controller” by allowing the manual adjustment of the intensity level applied by the controller (see para. [0065]) as part of an open loop controller. Applicant doesn’t teach why the manual controller is consider a “simple proportional” controller, however an open loop controller system is simple and an operator can adjust the output proportionally to other settings or relative to feedback. No particular interpretation is assigned to the term in Applicant’s specification.

Regarding claims 8-9, 14 see pars. [(0064]-[0066]. For claims 8 and 14, the examiner considers a device having a closed loop system using feedback to allow the controller to change its output to the nerve based upon the feedback from a force sensor to be a sophisticated feedback. For claim 9, the   

Regarding claim 10, see figure 2 and par. [0063] describing  a cuff 14 with at least 2 contacts 16. As described in para. [0078] Bhadra teaches a first “variable” blocking phase in the shape of a trapezoid DC waveform and followed by a  recharge phase in the shape of square DC waveform.
 	
Regarding claim 11, Applicant’s description of the particular computer and algorithm for the dynamic system property using three or more inflection points is not provided with enough detail for the examiner to understand the process. The examiner guesses that the device may in theory track the force curve of the sensor output  which may contain three of more inflection points and adjusts accordingly. The loss of force (in this instance) results in an adjustment to more intense stimulation to maintain the level of blocking. Based upon the examiner’s best understanding of Applicant’s specification and claims the examiner considers this to be the same methodology described in Bhadra ‘286 para. [0064]. Thus, the model used for feedback by Bhadra would appear to be programmed using empirical data and  should respond in the same way as one that is estimated uses 3 inflection points within the data. The examiner considers the language in claim 11 to be a product by process limitation that results in the same controller function as Bhadra.

For claim 13, the controller of Bhadra would most likely use a processor to perform the adjustment calculations and non-transitory memory for storing the operating system instructions. If not inherent, it would be an obvious inclusion as such an arrangement is used in most if not all computers.

For claim 17 see pars. [0050], [0102]-[0130].


            Response to Arguments 

Applicant's arguments filed 10-27-2022 have been fully considered but they are not persuasive. Applicant’s arguments are directed to generalized statements in Applicants specification that include relative terminology such as a “stable, continuous, partial block at the block level …over the time period”,  “for an extended period of time”, but provides no citations in Applicant’s specification to examples of where these features are shown, or more so, the details of the “control techniques” as to how it is accomplished. The Applicant appears to be suggesting that a special definition should be applied to these relative phrases, but the examiner finds no special definitions within the specification that are associated with these phrases. Bhadra alone or in combination with Ackerman can be interpreted to cover these phrases as set forth in the rejections above. The examiner finds nothing new in the claims. Applicant ends the discussion of section 1. On page 7 their response “The system 10 enables the stable partial block to be maintained for an extended period of time using control techniques”. 
By “control techniques”,  Applicant appears to be attempting to claim  the control functions depicted in Applicant’s figures 13 and 14 which show current control for preventing a partial block from progressing to a full block when a constant DC current is applied initially as a partial nerve block as shown in fig. 12. 
Figure 13 of Applicant’s specification shows a plot of applied current and resulting force  of the system described in Applicant’s specification when the system is operated manually in an open loop configuration. The plot shows that when the device is operated manually so as to decrease the applied current to the nerve, the operator can maintain a somewhat constant partial block on the nerve such that the force exhibited is somewhat constant. Note that for the system claimed in Applicants claim 12 comprises either an open loop system or a closed loop system. To operate in the open loop system depicted in Figure 13, claim 12  would have to include an operator as part of their invention, which is not permitted under 35 USC 101. Therefore, claim 12 does not include the “control technique” (i.e. the operator)  that Applicant argues is in the claim and forms the basis. Instead the claim only contains the elements that the examiner proposes in the modification of Bhadra in view of claim Ackermann. Therefore, for claim 12, Applicant’s arguments are not deemed persuasive as applied to the open loop system . For claim 1, as noted in the body of the rejection, Bhadra can be operated in a closed loop system or an open loop system. For the open loop system, it would have been obvious for the user to adjust the nerve stimulation to achieve the desired result, such as in the treatment of spasticity in a limb, wherein the partial block of the limb progresses into a complete block impeding the users use of the limb, the applied current may be lowered to regain the use of the limb while still blocking the spasticity. Therefore, Applicants arguments concerning claim 1 are not deemed persuasive as applied to the open loop system. 
	Figure 14  of Applicant’s specification shows a time plot of applied current and force sensed for a closed loop system according to Applicants device. The plot shows a generally linear decrease in applied current and a sensed varying force that dips below but eventually regains the initial force levels of the original partial block that is initially applied to avoid the progression of partial block to full block. Notably, claim 12 calls for a level of current to provide a stable , continuous, partial block level. Unlike figure 13, the block level in figure 14 seems to vary significantly and stretches the meaning of the terms “stable” , “block level” , “level of current” which seems to be better accurately expressed as range of currents, a range of partial stabilities and a range of partial block levels. The examiner does not see why the Bhadra device as modified by Ackermann wouldn’t operate in a similar manner as the claimed apparatus in Applicants claims 1 and 12. The combination as proposed seems to have all the elements in the claims as explained in the rejection under 35 U.S. C. 103. Applicant’s representative seems to indicate that the “control technique” used is different. The Bhadra device is designed to apply a  currents that depend on the range of values of the sensor feedback to maintain a partial block in a range that is acceptable to the patient. In the instance of the described control of spasticity in a muscle,  in order to maintain the stated goal described,  the device would reduce current as the partial blocking for spasticity  starts to impede the ability of use the limb  being blocked and increase current when spasticity is no longer being blocked. Moreover, Applicant never teaches the particular method (computer/algorithm) of modeling using three or more inflection points that Applicant uses to generate the plot shown in figure 14. Therefore, the examiner concludes that the patentable feature of the “control technique” is not claimed because it is never described. Thus, Applicant arguments are not deemed persuasive at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792